Case 2:21-cv-01022-RSWL-E Document 50 Filed 09/15/21 Page 1 of 23 Page ID #:219



   1   Rudolph A. Telscher, Jr.* (MO Bar No. 41072)
       rudy.telscher@huschblackwell.com
   2   Brendan R. Zee-Cheng* (MO Bar No. 66977)
       brendan.zee-cheng@huschblackwell.com
   3   HUSCH BLACKWELL LLP
       190 Carondelet Plaza, Suite 600
   4   St. Louis, MO 63105
       314-480-1500 Telephone
   5   *Pro Hac Vice

   6   Ben M. Davidson (CA Bar No. 181464)
       ben@dlgla.com
   7   Craig S. Hubble (CA Bar No. 200789)
       craig@dlgla.com
   8   DAVIDSON LAW GROUP, ALC
       4500 Park Granada Blvd, Suite 202
   9   Calabasas, California 91302
       310-473-2300 Telephone
  10   Attorneys for Plaintiff ASI Food Safety, LLC
  11
  12                    UNITED STATES DISTRICT COURT
  13                  CENTRAL DISTRICT OF CALIFORNIA
  14
        ASI FOOD SAFETY, LLC,                  Case No.: 2:21-cv-01022-RSWL-E
  15
                    Plaintiff,
  16    v.                                     STIPULATED PROTECTIVE
                                               ORDER
  17    HYBCO U.S.A.,
  18                Defendant.
  19
        HYBCO U.S.A.,
  20
                    Third-Party Plaintiff,
  21
        v.
  22
        SAMUEL CONTRERAS, individually
  23    and doing business as
        SC FOOD SAFETY SOLUTIONS,
  24
                   Third-Party Defendant.
  25
  26
  27
  28
        STIPULATED PROTECTIVE ORDER                   CASE NO. 2:21-cv-01022-RSWL-E
Case 2:21-cv-01022-RSWL-E Document 50 Filed 09/15/21 Page 2 of 23 Page ID #:220



   1   1.    PURPOSES AND LIMITATIONS
   2         Discovery in this action is likely to involve production of confidential,
   3   proprietary, or private information for which special protection from public
   4   disclosure and from use for any purpose other than prosecuting this litigation may
   5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
   6   enter the following Stipulated Protective Order. The parties acknowledge that this
   7   Order does not confer blanket protections on all disclosures or responses to
   8   discovery and that the protection it affords from public disclosure and use extends
   9   only to the limited information or items that are entitled to confidential treatment
  10   under the applicable legal principles. The parties further acknowledge, as set forth
  11   in Section 12.3, below, that this Stipulated Protective Order does not entitle them
  12   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
  13   procedures that must be followed and the standards that will be applied when a
  14   party seeks permission from the court to file material under seal.
  15   2.    GOOD CAUSE STATEMENT
  16         This action is likely to involve trade secrets, customer and pricing lists and
  17   other valuable research, development, commercial, financial, technical and/or
  18   proprietary information for which special protection from public disclosure and
  19   from use for any purpose other than prosecution of this action is warranted. Such
  20   confidential and proprietary materials and information consist of, among other
  21   things, confidential business or financial information, information regarding
  22   confidential business practices, or other confidential research, development, or
  23   commercial information (including information implicating privacy rights of third
  24   parties), information otherwise generally unavailable to the public, or which may
  25   be privileged or otherwise protected from disclosure under state or federal statutes,
  26   court rules, case decisions, or common law. Accordingly, to expedite the flow of
  27   information, to facilitate the prompt resolution of disputes over confidentiality of
  28   discovery materials, to adequately protect information the parties are entitled to
        STIPULATED PROTECTIVE ORDER            1             CASE NO. 2:21-cv-01022-RSWL-E
Case 2:21-cv-01022-RSWL-E Document 50 Filed 09/15/21 Page 3 of 23 Page ID #:221



   1   keep confidential, to ensure that the parties are permitted reasonable necessary uses
   2   of such material in preparation for and in the conduct of trial, to address their
   3   handling at the end of the litigation, and serve the ends of justice, a protective order
   4   for such information is justified in this matter. It is the intent of the parties that
   5   information will not be designated as “Confidential” or “Highly Confidential -
   6   Attorneys Eyes Only” for tactical reasons and that nothing be so designated
   7   without a good faith belief that it has been maintained in a confidential, non-public
   8   manner, and there is good cause why it should not be part of the public record of
   9   this case.
  10   3.     DEFINITIONS
  11          3.1    Action: this pending federal law suit.
  12          3.2    Challenging Party: a Party or Non-Party that challenges the
  13                 designation of information or items under this Order.
  14          3.3    “CONFIDENTIAL” Information or Items: information (regardless of
  15                 how it is generated, stored or maintained) or tangible things that
  16                 qualify for protection under Federal Rule of Civil Procedure 26(c),
  17                 and as specified above in the Good Cause Statement.
  18          3.4    Counsel (without qualifier): Outside Counsel of Record and House
  19                 Counsel (as well as
  20                 their support staff).
  21          3.5    Designating Party: a Party or Non-Party that designates information or
  22                 items that it produces in disclosures or in responses to discovery as
  23                 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
  24                 ATTORNEYS EYES ONLY.”
  25          3.6    Disclosure or Discovery Material: all items or information, regardless
  26                 of the medium or manner in which it is generated, stored, or
  27                 maintained (including, among other things, testimony, transcripts, and
  28                 tangible things), that are produced or generated in disclosures or
        STIPULATED PROTECTIVE ORDER               2             CASE NO. 2:21-cv-01022-RSWL-E
Case 2:21-cv-01022-RSWL-E Document 50 Filed 09/15/21 Page 4 of 23 Page ID #:222



   1              responses to discovery in this matter.
   2        3.7   Expert: a person with specialized knowledge or experience in a matter
   3              pertinent to the litigation who has been retained by a Party or its
   4              counsel to serve as an expert witness or as a consultant in this Action.
   5        3.8   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
   6              Information or Items: extremely sensitive “Confidential Information
   7              or Items,” disclosure of which to another Party or Non-Party would
   8              create a substantial risk of serious harm that could not be avoided by
   9              less restrictive means.
  10        3.9   House Counsel: attorneys who are employees of a party to this Action.
  11              House Counsel does not include Outside Counsel of Record or any
  12              other outside counsel.
  13        3.10 Non-Party: any natural person, partnership, corporation, association,
  14              or other legal entity not named as a Party to this action.
  15        3.11 Outside Counsel of Record: attorneys who are not employees of a
  16              party to this Action but are retained to represent or advise a party to
  17              this Action and have appeared in this Action on behalf of that party or
  18              are affiliated with a law firm which has appeared on behalf of that
  19              party, and includes support staff.
  20        3.12 Party: any party to this Action, including all of its officers, directors,
  21              employees, consultants, retained experts, and Outside Counsel of
  22              Record (and their support staffs).
  23        3.13 Producing Party: a Party or Non-Party that produces Disclosure or
  24              Discovery Material in this Action.
  25        3.14 Professional Vendors: persons or entities that provide litigation
  26              support services (e.g., photocopying, videotaping, translating,
  27              preparing exhibits or demonstrations, and organizing, storing, or
  28              retrieving data in any form or medium) and their employees and
       STIPULATED PROTECTIVE ORDER            3             CASE NO. 2:21-cv-01022-RSWL-E
Case 2:21-cv-01022-RSWL-E Document 50 Filed 09/15/21 Page 5 of 23 Page ID #:223



   1                subcontractors.
   2         3.15 Protected Material: any Disclosure or Discovery Material that is
   3                designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
   4                ATTORNEYS EYES ONLY.”
   5         3.16 Receiving Party: a Party that receives Disclosure or Discovery
   6                Material from a Producing Party.
   7   4.    SCOPE
   8         The protections conferred by this Stipulation and Order cover not only
   9   Protected Material (as defined above), but also (1) any information copied or
  10   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  11   compilations of Protected Material; and (3) any testimony, conversations, or
  12   presentations by Parties or their Counsel that might reveal Protected Material.
  13   However, the protections conferred by this Stipulation and Order do not cover the
  14   following information: (a) any information that is in the public domain at the time
  15   of disclosure to a Receiving Party or becomes part of the public domain after its
  16   disclosure to a Receiving Party as a result of publication not involving a violation
  17   of this Order, including becoming part of the public record through trial or
  18   otherwise; and (b) any information known to the Receiving Party prior to the
  19   disclosure or obtained by the Receiving Party after the disclosure from a source
  20   who obtained the information lawfully and under no obligation of confidentiality to
  21   the Designating Party.
  22         Any use of Protected Material at trial shall be governed by the orders of the
  23   trial judge. This Order does not govern the use of Protected Material at trial.
  24   5.    DURATION
  25         Even after final disposition of this litigation, the confidentiality obligations
  26   imposed by this Order shall remain in effect until a Designating Party agrees
  27   otherwise in writing or a court order otherwise directs. Final disposition shall be
  28   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
        STIPULATED PROTECTIVE ORDER             4             CASE NO. 2:21-cv-01022-RSWL-E
Case 2:21-cv-01022-RSWL-E Document 50 Filed 09/15/21 Page 6 of 23 Page ID #:224



   1   with or without prejudice; and (2) final judgment herein after the completion and
   2   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
   3   including the time limits for filing any motions or applications for extension of
   4   time pursuant to applicable law.
   5   6.    DESIGNATING PROTECTED MATERIAL
   6         6.1    Exercise of Restraint and Care in Designating Material for Protection.
   7                Each Party or Non-Party that designates information or items for
   8                protection under this Order must take care to limit any such
   9                designation to specific material that qualifies under the appropriate
  10                standards. To the extent that it is practical to do so, the Designating
  11                Party must designate for protection only those parts of material,
  12                documents, items, or oral or written communications that qualify so
  13                that other portions of the material, documents, items, or
  14                communications for which protection is not warranted are not swept
  15                unjustifiably within the ambit of this Order.
  16                Mass, indiscriminate, or routinized designations are prohibited.
  17                Designations that are shown to be clearly unjustified or that have been
  18                made for an improper purpose (e.g., to unnecessarily encumber the
  19                case development process or to impose unnecessary expenses and
  20                burdens on other parties) may expose the Designating Party to
  21                sanctions.
  22                If it comes to a Designating Party’s attention that information or items
  23                that it designated for protection do not qualify for protection at all or
  24                do not qualify for the level of protection initially asserted, that
  25                Designating Party must promptly notify all other Parties that it is
  26                withdrawing the inapplicable designation.
  27         6.2    Manner and Timing of Designations. Except as otherwise provided in
  28                this Order (see, e.g., second paragraph of section 5.2(a) below), or as
        STIPULATED PROTECTIVE ORDER             5              CASE NO. 2:21-cv-01022-RSWL-E
Case 2:21-cv-01022-RSWL-E Document 50 Filed 09/15/21 Page 7 of 23 Page ID #:225



   1              otherwise stipulated or ordered, Disclosure or Discovery Material that
   2              qualifies for protection under this Order must be clearly so designated
   3              before the material is disclosed or produced.
   4              Designation in conformity with this Order requires:
   5              (a)   for information in documentary form (e.g., paper or electronic
   6                    documents, but excluding transcripts of depositions or other
   7                    pretrial or trial proceedings), that the Producing Party affix at a
   8                    minimum, the legend “CONFIDENTIAL” or “HIGHLY
   9                    CONFIDENTIAL – ATTORNEYS EYES ONLY,” to each
  10                    page that contains protected material. If only a portion or
  11                    portions of the material on a page qualifies for protection, the
  12                    Producing Party also must clearly identify the protected
  13                    portion(s) (e.g., by making appropriate markings in the
  14                    margins) and must specify, for each portion, the level of
  15                    protection being asserted.
  16                    A Party or Non-Party that makes original documents or
  17                    materials available for inspection need not designate them for
  18                    protection until after the inspecting Party has indicated which
  19                    documents or material it would like copied and produced.
  20                    During the inspection and before the designation, all of the
  21                    material made available for inspection shall be deemed
  22                    “HIGHLY CONFIDENTIAL – ATTORNEYS EYES ONLY.”
  23                    After the inspecting Party has identified the documents it wants
  24                    copied and produced, the Producing Party must determine
  25                    which documents, or portions thereof, qualify for protection
  26                    under this Order. Then, before producing the specified
  27                    documents, the Producing Party must affix the appropriate
  28                    legend (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
       STIPULATED PROTECTIVE ORDER           6             CASE NO. 2:21-cv-01022-RSWL-E
Case 2:21-cv-01022-RSWL-E Document 50 Filed 09/15/21 Page 8 of 23 Page ID #:226



   1                    ATTORNEYS EYES ONLY”) to each page that contains
   2                    Protected Material. If only a portion or portions of the material
   3                    on a page qualifies for protection, the Producing Party also
   4                    must clearly identify the protected portion(s) (e.g., by making
   5                    appropriate markings in the margins) and must specify, for each
   6                    portion, the level of protection being asserted.
   7              (b)   for testimony given in depositions or in other pretrial or trial
   8                    proceedings, that the Designating Party identify on the record,
   9                    before the close of the deposition, hearing, or other proceeding,
  10                    all protected testimony and specify the level of protection being
  11                    asserted. When it is impractical to identify separately each
  12                    portion of testimony that is entitled to protection and it appears
  13                    that substantial portions of the testimony may qualify for
  14                    protection, the Designating Party may invoke on the record
  15                    (before the deposition, hearing, or other proceeding is
  16                    concluded) a right to have up to 21 days to identify the specific
  17                    portions of the testimony as to which protection is sought and to
  18                    specify the level of protection being asserted. Only those
  19                    portions of the testimony that are appropriately designated for
  20                    protection within the 21 days shall be covered by the provisions
  21                    of this Stipulated Protective Order. Alternatively, a Designating
  22                    Party may specify, at the deposition or up to 21 days afterwards
  23                    if that period is properly invoked, that the entire transcript shall
  24                    be treated as “CONFIDENTIAL” or “HIGHLY
  25                    CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
  26                    Parties shall give the other parties notice if they reasonably
  27                    expect a deposition, hearing or other proceeding to include
  28                    Protected Material so that the other parties can ensure that only
       STIPULATED PROTECTIVE ORDER           7              CASE NO. 2:21-cv-01022-RSWL-E
Case 2:21-cv-01022-RSWL-E Document 50 Filed 09/15/21 Page 9 of 23 Page ID #:227



   1                    authorized individuals who have signed the “Acknowledgment
   2                    and Agreement to Be Bound” (Exhibit A) are present at those
   3                    proceedings. The use of a document as an exhibit at a
   4                    deposition shall not in any way affect its designation as
   5                    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
   6                    ATTORNEYS’ EYES ONLY.”
   7                    Transcripts containing Protected Material shall have an obvious
   8                    legend on the title page that the transcript contains Protected
   9                    Material, and the title page shall be followed by a list of all
  10                    pages (including line numbers as appropriate) that have been
  11                    designated as Protected Material and the level of protection
  12                    being asserted by the Designating Party. The Designating Party
  13                    shall inform the court reporter of these requirements. Any
  14                    transcript that is prepared before the expiration of a 21-day
  15                    period for designation shall be treated during that period as if it
  16                    had been designated “HIGHLY CONFIDENTIAL –
  17                    ATTORNEYS’ EYES ONLY” in its entirety unless otherwise
  18                    agreed. After the expiration of that period, the transcript shall
  19                    be treated only as actually designated.
  20              (c)   for information produced in some form other than documentary
  21                    and for any other tangible items, that the Producing Party affix
  22                    in a prominent place on the exterior of the container or
  23                    containers in which the information is stored the legend
  24                    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
  25                    ATTORNEYS’ EYES ONLY.” If only a portion or portions of
  26                    the information warrants protection, the Producing Party, to the
  27                    extent practicable, shall identify the protected portion(s).
  28        6.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
       STIPULATED PROTECTIVE ORDER           8             CASE NO. 2:21-cv-01022-RSWL-E
Case 2:21-cv-01022-RSWL-E Document 50 Filed 09/15/21 Page 10 of 23 Page ID #:228



   1               failure to designate qualified information or items does not, standing
   2               alone, waive the Designating Party’s right to secure protection under
   3               this Order for such material. Upon timely correction of a designation,
   4               the Receiving Party must make reasonable efforts to assure that the
   5               material is treated in accordance with the provisions of this Order.
   6   7.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
   7         7.1   Timing of Challenges. Any Party or Non-Party may challenge
   8               a designation of confidentiality at any time that is consistent
   9               with the Court’s Scheduling Order, which timely challenge includes
  10               one raised not less than 30 days prior to the filing of the Final Pretrial
  11               Conference Order. To avoid foreseeable, substantial unfairness,
  12               unnecessary economic burdens, or a significant disruption or delay of
  13               the Court’s litigation, a Party does not waive its right to challenge a
  14               confidentiality designation by electing not to mount a challenge
  15               promptly after the original designation is disclosed.
  16         7.2   Meet and Confer. The Challenging Party shall initiate the dispute
  17               resolution process under Local Rule 37.1 et seq.
  18         7.3   The burden of persuasion in any such challenge proceeding shall be
  19               on the Designating Party. Frivolous challenges, and those made for an
  20               improper purpose (e.g., to harass or impose unnecessary expenses and
  21               burdens on other parties) may expose the Challenging Party to
  22               sanctions where done in bad faith. Unless the Designating Party has
  23               waived or withdrawn the confidentiality designation by failing to file
  24               a motion to retain confidentiality as described above, all parties shall
  25               continue to afford the material in question the level of protection to
  26               which it is entitled under the Producing Party’s designation until the
  27               Court rules on the challenge.
  28   8.    ACCESS TO AND USE OF PROTECTED MATERIAL
        STIPULATED PROTECTIVE ORDER            9             CASE NO. 2:21-cv-01022-RSWL-E
Case 2:21-cv-01022-RSWL-E Document 50 Filed 09/15/21 Page 11 of 23 Page ID #:229



   1         8.1   Basic Principles. A Receiving Party may use Protected Material that is
   2               disclosed or produced by another Party or by a Non-Party in
   3               connection with this Action only for prosecuting, defending, or
   4               attempting to settle this Action. Such Protected Material may be
   5               disclosed only to the categories of persons and under the conditions
   6               described in this Order. When the Action has been terminated, a
   7               Receiving Party must comply with the provisions of section 13 below
   8               (FINAL DISPOSITION).
   9               Protected Material must be stored and maintained by a Receiving
  10               Party at a location and in a secure manner that ensures that access is
  11               limited to the persons authorized under this Order.
  12         8.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
  13               otherwise ordered by the court or permitted in writing by the
  14               Designating Party, a Receiving Party may disclose any information or
  15               item designated “CONFIDENTIAL” only to:
  16               (a)   the Receiving Party’s Outside Counsel of Record in this Action,
  17                     as well as employees of said Outside Counsel of Record to
  18                     whom it is reasonably necessary to disclose the information for
  19                     this Action;
  20               (b)   the officers, directors, and employees (including House
  21                     Counsel) of the Receiving Party to whom disclosure is
  22                     reasonably necessary for this Action and who have signed the
  23                     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  24               (c)   Experts (as defined in this Order) of the Receiving Party to
  25                     whom disclosure is reasonably necessary for this Action and
  26                     who have signed the “Acknowledgment and Agreement to Be
  27                     Bound” (Exhibit A);
  28               (d)   the court and its personnel;
        STIPULATED PROTECTIVE ORDER          10             CASE NO. 2:21-cv-01022-RSWL-E
Case 2:21-cv-01022-RSWL-E Document 50 Filed 09/15/21 Page 12 of 23 Page ID #:230



   1               (e)   court reporters and their staff;
   2               (f)   professional jury or trial consultants, mock jurors, and
   3                     Professional Vendors to whom disclosure is reasonably
   4                     necessary for this Action and who have signed the
   5                     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   6               (g)   the author, addressee, or carbon copy recipient of a document
   7                     containing the information or a custodian or other person who
   8                     otherwise possessed or knew the information. In addition,
   9                     regardless of its designation, if the document makes reference
  10                     to the actual or alleged conduct or statement of a person,
  11                     Outside Counsel may discuss such conduct or statements with
  12                     such person, provided that such discussions do not disclose or
  13                     reveal any other Protected Material;
  14               (h)   Notwithstanding any other provision, nothing in this Order shall
  15                     prohibit Outside Counsel for a party from disclosing Protected
  16                     Material of a Producing Party to any witness appearing on
  17                     behalf of that Producing Party, including expert witnesses,
  18                     witnesses appearing at trial, or witnesses appearing in a Rule
  19                     30(b)(1) or Rule 30(b)(6) deposition; and
  20                     any mediator or settlement officer, and their supporting
  21                     personnel, mutually agreed upon by any of the parties engaged
  22                     in settlement discussions.
  23         8.3   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  24               ONLY” Information or Items. Unless otherwise ordered by the court
  25               or permitted in writing by the Designating Party, a Receiving Party
  26               may disclose any information or item designated “HIGHLY
  27               CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
  28               (a)   the Receiving Party’s Outside Counsel of Record in this action,
        STIPULATED PROTECTIVE ORDER          11             CASE NO. 2:21-cv-01022-RSWL-E
Case 2:21-cv-01022-RSWL-E Document 50 Filed 09/15/21 Page 13 of 23 Page ID #:231



   1                     as well as employees of said Outside Counsel of Record to
   2                     whom it is reasonably necessary to disclose the information for
   3                     this litigation;
   4               (b)   Experts of the Receiving Party (1) to whom disclosure is
   5                     reasonably necessary for this litigation, (2) who have signed the
   6                     “Acknowledgment and Agreement to Be Bound” (Exhibit A),
   7                     and (3) as to whom the procedures set forth in paragraph
   8                     7.4(a)(2), below, have been followed;
   9               (c)   the court and its personnel;
  10               (d)   court reporters and their staff, professional jury or trial
  11                     consultants, and Professional Vendors to whom disclosure is
  12                     reasonably necessary for this litigation and who have signed the
  13                     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  14                     and
  15               (e)   the author, addressee, or carbon copy recipient of a document
  16                     containing the information or a custodian or other person who
  17                     otherwise possessed or knew the information. In addition,
  18                     regardless of its designation, if the document makes reference
  19                     to the actual or alleged conduct or statement of a person,
  20                     Outside Counsel may discuss such conduct or statements with
  21                     such person, provided that such discussions do not disclose or
  22                     reveal any other Protected Material.
  23               (f)   Nothing herein shall prevent the use of either
  24                     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” material
  25                     from being used in trial or for any pre-trial motion, subject to
  26                     such sealing orders as the court may deem appropriate for the
  27                     materials being offered and all such materials may be offered as
  28                     evidence or impeachment at deposition, pre-trial motions or
        STIPULATED PROTECTIVE ORDER           12             CASE NO. 2:21-cv-01022-RSWL-E
Case 2:21-cv-01022-RSWL-E Document 50 Filed 09/15/21 Page 14 of 23 Page ID #:232



   1                     trial.
   2         8.4   Procedures for Approving or Objecting to Disclosure of “HIGHLY
   3               CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or
   4               Items to Experts.
   5               (a)   Unless otherwise ordered by the court or agreed to in writing by
   6                     the Designating Party, a Party that seeks to disclose to an
   7                     Expert (as defined in this Order) any information or item that
   8                     has been designated “HIGHLY CONFIDENTIAL –
   9                     ATTORNEYS’ EYES ONLY” pursuant to paragraph 7.3(c)
  10                     first must make a written request to the Designating Party that
  11                     (1) identifies the general categories of “HIGHLY
  12                     CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
  13                     information that the Receiving Party seeks permission to
  14                     disclose to the Expert, (2) sets forth the full name of the Expert
  15                     and the city and state of his or her primary residence, (3)
  16                     attaches a copy of the Expert’s current resume, (4) identifies the
  17                     Expert’s current employer(s), (5) identifies each person or
  18                     entity from whom the Expert has received compensation or
  19                     funding for work in his or her areas of expertise or to whom the
  20                     expert has provided professional services, including in
  21                     connection with a litigation, at any time during the preceding
  22                     five years, and (6) identifies (by name and number of the case,
  23                     filing date, and location of court) any litigation in connection
  24                     with which the Expert has offered expert testimony, including
  25                     through a declaration, report, or testimony at a deposition or
  26                     trial, during the preceding five years.
  27               (b)   A Party that makes a request and provides the information
  28                     specified in the preceding respective paragraphs may disclose
        STIPULATED PROTECTIVE ORDER          13             CASE NO. 2:21-cv-01022-RSWL-E
Case 2:21-cv-01022-RSWL-E Document 50 Filed 09/15/21 Page 15 of 23 Page ID #:233



   1                     the subject Protected Material to the identified Expert unless,
   2                     within 14 days of delivering the request, the Party receives a
   3                     written objection from the Designating Party. Any such
   4                     objection must set forth in detail the grounds on which it is
   5                     based.
   6               (c)   A Party that receives a timely written objection must meet and
   7                     confer with the Designating Party (through direct voice to voice
   8                     dialogue) to try to resolve the matter by agreement within seven
   9                     days of the written objection. If no agreement is reached, the
  10                     Party seeking to make the disclosure to the Expert may file a
  11                     motion as provided in Civil Local Rule 7 (and in compliance
  12                     with Civil Local Rule 79-5, if applicable) seeking permission
  13                     from the court to do so. Any such motion must describe the
  14                     circumstances with specificity, set forth in detail the reasons
  15                     why the disclosure to the Expert is reasonably necessary, assess
  16                     the risk of harm that the disclosure would entail, and suggest
  17                     any additional means that could be used to reduce that risk. In
  18                     addition, any such motion must be accompanied by a competent
  19                     declaration describing the parties’ efforts to resolve the matter
  20                     by agreement (i.e., the extent and the content of the meet and
  21                     confer discussions) and setting forth the reasons advanced by
  22                     the Designating Party for its refusal to approve the disclosure.
  23                     In any such proceeding, the Party opposing disclosure to the
  24                     Expert shall bear the burden of proving that the risk of harm
  25                     that the disclosure would entail (under the safeguards proposed)
  26                     outweighs the Receiving Party’s need to disclose the Protected
  27                     Material to its Expert.
  28   9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
        STIPULATED PROTECTIVE ORDER          14             CASE NO. 2:21-cv-01022-RSWL-E
Case 2:21-cv-01022-RSWL-E Document 50 Filed 09/15/21 Page 16 of 23 Page ID #:234



   1   IN OTHER LITIGATION
   2         If a Party is served with a subpoena or a court order issued in other litigation
   3   that compels disclosure of any information or items designated in this Action as
   4   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   5   ONLY,” that Party must:
   6               (a)    promptly notify in writing the Designating Party. Such
   7                      notification shall include a copy of the subpoena or court order;
   8               (b)    promptly notify in writing the party who caused the subpoena
   9                      or order to issue in the other litigation that some or all of the
  10                      material covered by the subpoena or order is subject to this
  11                      Protective Order. Such notification shall include a copy of this
  12                      Stipulated Protective Order; and
  13               (c)    cooperate with respect to all reasonable procedures sought to be
  14                      pursued by the Designating Party whose Protected Material
  15                      may be affected.
  16                      If the Designating Party timely seeks a protective order, the
  17                      Party served with the subpoena or court order shall not produce
  18                      any information designated in this action as
  19                      “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
  20                      ATTORNEYS EYES ONLY” before a determination by the
  21                      court from which the subpoena or order issued, unless the Party
  22                      has obtained the Designating Party’s permission. The
  23                      Designating Party shall bear the burden and expense of seeking
  24                      protection in that court of its confidential or highly confidential
  25                      material and nothing in these provisions should be construed as
  26                      authorizing or encouraging a Receiving Party in this Action to
  27                      disobey a lawful directive from another court.
  28   10.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
        STIPULATED PROTECTIVE ORDER           15              CASE NO. 2:21-cv-01022-RSWL-E
Case 2:21-cv-01022-RSWL-E Document 50 Filed 09/15/21 Page 17 of 23 Page ID #:235



   1   PRODUCED IN THIS LITIGATION
   2         The terms of this Order are applicable to information produced by a Non-
   3   Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
   4   CONFIDENTIAL – ATTORNEYS EYES ONLY.” Such information produced by
   5   Non-Parties in connection with this litigation is protected by the remedies and
   6   relief provided by this Order. Nothing in these provisions should be construed as
   7   prohibiting a Non-Party from seeking additional protections.
   8                (a)   In the event that a Party is required, by a valid discovery
   9                      request, to produce a Non-Party’s confidential or highly
  10                      confidential information in its possession, and the Party is
  11                      subject to an agreement with the Non-Party not to produce the
  12                      Non-Party’s confidential or highly confidential information,
  13                      then the Party shall:
  14                (b)   promptly notify in writing the Requesting Party and the Non-
  15                      Party that some or all of the information requested is subject to
  16                      a confidentiality agreement with a Non-Party;
  17                (c)   promptly provide the Non-Party with a copy of the Stipulated
  18                      Protective Order in this Action, the relevant discovery
  19                      request(s), and a reasonably specific description of the
  20                      information requested; and
  21                (d)   make the information requested available for inspection by the
  22                      Non-Party, if requested.
  23                (e)   If the Non-Party fails to object or seek a protective order from
  24                      this court within 14 days of receiving the notice and
  25                      accompanying information, the Receiving Party may produce
  26                      the Non-Party’s confidential or highly confidential information
  27                      responsive to the discovery request. If the Non-Party timely
  28                      seeks a protective order, the Receiving Party shall not produce
        STIPULATED PROTECTIVE ORDER           16             CASE NO. 2:21-cv-01022-RSWL-E
Case 2:21-cv-01022-RSWL-E Document 50 Filed 09/15/21 Page 18 of 23 Page ID #:236



   1                       any information in its possession or control that is subject to the
   2                       confidentiality agreement with the Non-Party before a
   3                       determination by the court. Absent a court order to the contrary,
   4                       the Non-Party shall bear the burden and expense of seeking
   5                       protection in this court of its Protected Material.
   6   11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   7         If a Receiving Party learns that, by inadvertence or otherwise, it has
   8   disclosed Protected Material to any person or in any circumstance not authorized
   9   under this Stipulated Protective Order, the Receiving Party must immediately (a)
  10   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
  11   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
  12   the person or persons to whom unauthorized disclosures were made of all the terms
  13   of this Order, and (d) request such person or persons to execute the
  14   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
  15   A.
  16   12.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  17   PROTECTED MATERIAL
  18         When a Producing Party gives notice to Receiving Parties that certain
  19   inadvertently produced material is subject to a claim of privilege or other
  20   protection, the obligations of the Receiving Parties are those set forth in Federal
  21   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
  22   whatever procedure may be established in an e-discovery order that provides for
  23   production without prior privilege review. Pursuant to Federal Rule of Evidence
  24   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
  25   of a communication or information covered by the attorney-client privilege or
  26   work product protection, the parties may incorporate their agreement in the
  27   stipulated protective order submitted to the court.
  28   13.   MISCELLANEOUS
        STIPULATED PROTECTIVE ORDER            17             CASE NO. 2:21-cv-01022-RSWL-E
Case 2:21-cv-01022-RSWL-E Document 50 Filed 09/15/21 Page 19 of 23 Page ID #:237



   1         13.1 Right to Further Relief. Nothing in this Order abridges the right of any
   2                person to seek its modification by the Court in the future.
   3         13.2 Right to Assert Other Objections. By stipulating to the entry of this
   4                Protective Order no Party waives any right it otherwise would have to
   5                object to disclosing or producing any information or item on any
   6                ground not addressed in this Stipulated Protective Order. Similarly, no
   7                Party waives any right to object on any ground to use in evidence of
   8                any of the material covered by this Protective Order.
   9         13.3 Filing Protected Material. Without written permission from the
  10                Designating Party or a court order secured after appropriate notice to
  11                all interested persons, a Party may not file in the public record in this
  12                action any Protected Material. A Party that seeks to file under seal
  13                any Protected Material must comply with Civil Local Rule 79-5.
  14                Protected Material may only be filed under seal pursuant to a court
  15                order authorizing the sealing of the specific Protected Material at
  16                issue. If a Party's request to file Protected Material under seal is
  17                denied by the court, then the Receiving Party may file the information
  18                in the public record unless otherwise instructed by the court.
  19   14.   FINAL DISPOSITION
  20         After the final disposition of this Action, as defined in paragraph 4, within
  21   60 days of a written request by the Designating Party, each Receiving Party must
  22   return all Protected Material to the Producing Party or destroy such material. As
  23   used in this subdivision, “all Protected Material” includes all copies, abstracts,
  24   compilations, summaries, and any other format reproducing or capturing any of the
  25   Protected Material. Whether the Protected Material is returned or destroyed, the
  26   Receiving Party must submit a written certification to the Producing Party (and, if
  27   not the same person or entity, to the Designating Party) by the 60 day deadline that
  28   (1) identifies (by category, where appropriate) all the Protected Material that was
        STIPULATED PROTECTIVE ORDER            18             CASE NO. 2:21-cv-01022-RSWL-E
Case 2:21-cv-01022-RSWL-E Document 50 Filed 09/15/21 Page 20 of 23 Page ID #:238



   1   returned or destroyed and (2) affirms that the Receiving Party has not retained any
   2   copies, abstracts, compilations, summaries or any other format reproducing or
   3   capturing any of the Protected Material. Notwithstanding this provision, Counsel
   4   are entitled to retain an archival copy of all pleadings, motion papers, trial,
   5   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
   6   and trial exhibits, expert reports, attorney work product, and consultant and expert
   7   work product, even if such materials contain Protected Material. Any such archival
   8   copies that contain or constitute Protected Material remain subject to this
   9   Protective Order as set forth in Section 4 (DURATION).
  10   15.   Any violation of this Order may be punished by any and all appropriate
  11   measures including, without limitation, contempt proceedings and/or monetary
  12   sanctions.
  13                                                       15th
       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD THIS _____
  14   DAY OF SEPTEMBER, 2021.
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        STIPULATED PROTECTIVE ORDER             19            CASE NO. 2:21-cv-01022-RSWL-E
Case 2:21-cv-01022-RSWL-E Document 50 Filed 09/15/21 Page 21 of 23 Page ID #:239



   1
   2
        Respectfully submitted,
   3
   4    By: _/s/ Rudolph A. Telscher__                 By: /s/ Robert M. Ross
        Rudolph A. Telscher, Jr.*                      Robert M. Ross, State Bar No.
   5    rudy.telscher@huschblackwell.com               58173
        Brendan R. Zee-Cheng*                          KLASS, HELMAN & ROSS
   6    brendan.zee-cheng@huschblackwell.com           16133 Ventura Boulevard, Suite
        HUSCH BLACKWELL LLP                            1145
   7    190 Carondelet Plaza, Suite 600                Encino, California 91436-2424
        St. Louis, MO 63105                            Telephone: (818) 788-7007
   8    314-480-1500 Telephone                         Facsimile: (818) 990-2399
        *Pro Hac Vice
   9                                                   Attorney for Defendant Hybco
        Ben M. Davidson (Bar No. 181464)
  10    ben@dlgla.com                                  U.S.A.
        Craig S. Hubble (Bar No. 200789)
  11    craig@dlgla.com                                With permission pursuant to L.R.
        Davidson Law Group, ALC
  12    4500 Park Granada Blvd, Suite 202              5-4.3.4(a)(2)(i)
        Calabasas, California 91302
  13    818-918-4622 Telephone
  14    Attorneys for Plaintiff ASI Food Safety,
        LLC
  15
  16
  17
           IT IS SO ORDERED.
  18
  19       Dated: September 15, 2021                 /s/ CHARLES F. EICK
                                                   UNITED STATES MAGISTRATE JUDGE
  20
  21
  22
  23
  24
  25
  26
  27
  28
        STIPULATED PROTECTIVE ORDER         20             CASE NO. 2:21-cv-01022-RSWL-E
Case 2:21-cv-01022-RSWL-E Document 50 Filed 09/15/21 Page 22 of 23 Page ID #:240



   1                                         EXHIBIT A
   2   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3           I,    [print or type full name], of     __________________________
   4   [print or type full address], declare under penalty of perjury that I have read in its
   5   entirety and understand the Stipulated Protective Order that was issued by the
   6   United States District Court for the Central District of California on [date] in the
   7   case of        ___________________________________________________
   8   [insert formal name of the case and the number and initials assigned to it by
   9   the court]. I agree to comply with and to be bound by all the terms of this
  10   Stipulated Protective Order and I understand and acknowledge that failure to so
  11   comply could expose me to sanctions and punishment in the nature of contempt. I
  12   solemnly promise that I will not disclose in any manner any information or item
  13   that is subject to this Stipulated Protective Order to any person or entity except in
  14   strict compliance with the provisions of this Order.
  15           I further agree to submit to the jurisdiction of the United States District
  16   Court for the Central District of California for the purpose of enforcing the terms
  17   of this Stipulated Protective Order, even if such enforcement proceedings occur
  18   after termination of this action. I hereby appoint [print                   or type full
  19   name] of print                    or type full address and telephone number] as my
  20   California agent for service of process in connection with this action or any
  21   proceedings related to enforcement of this Stipulated Protective Order.
  22   Date:
  23   City and State where sworn and signed:
  24
  25   Printed name:__________________________________
  26
  27   Signature:_____________________________________
  28
        STIPULATED PROTECTIVE ORDER              21             CASE NO. 2:21-cv-01022-RSWL-E
Case 2:21-cv-01022-RSWL-E Document 50 Filed 09/15/21 Page 23 of 23 Page ID #:241



   1                             CERTIFICATE OF SERVICE
   2         I hereby certify that on this 15th day of September, 2021, I caused the
   3   foregoing to be filed electronically with the Clerk of Court and to be served via the
   4   Court’s Electronic Filing System upon all counsel of record. I attest that all other
   5   signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
   6   content and have authorized the filing.
   7
   8                                                  /s/
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        STIPULATED PROTECTIVE ORDER              22           CASE NO. 2:21-cv-01022-RSWL-E
